Citation Nr: 0722572	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
upper extremity disability.

2.  Entitlement to service connection for a chronic bilateral 
lower extremity disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 RO decision that denied the veteran's 
claims of service connection for chronic bilateral upper and 
lower extremity disability, claimed as due to Agent Orange 
exposure.  When the veteran's case was before the Board in 
May 1998, the issues on the title page were remanded to the 
RO for additional development. The case was again remanded by 
the Board in June 2003 and was returned to the Board in June 
2005.

In a decision dated in August 2005, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a September 2006 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a September 2006 Court order granted the joint 
motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1998, the veteran appeared at a Board hearing 
before a Board Member who has since retired.  He was 
scheduled for a travel board hearing in May 2005, but failed 
to report.  After the Board's decision was issued in August 
2005, an April 2005 request to reschedule the hearing came to 
light.  The RO informed the veteran, in October 2005, that 
the hearing request could not be honored, as the Board 
decision had been entered.  In the meantime, the veteran 
appealed the Board's decision to the Court, which, as noted 
above, vacated the Board's August 2005 decision in September 
2006.  Thus, the RO must contact the veteran as to whether he 
still wants a Travel Board hearing, and if so, he must be 
scheduled for such hearing.  

In addition, evidence was received directly at the Board in 
July 2007, and was not accompanied by a waiver of RO initial 
consideration; therefore, the RO must review this evidence 
prior to the return of the file to the Board.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2006).  

The Court vacated and remanded the 2005 Board decision on the 
basis that all possible theories of entitlement to service 
connection for the claimed disabilities had not been 
considered.  At that time, the appeal was based solely on 
entitlement claimed as due to Agent Orange exposure.  The 
parties, in the joint motion, noted that the veteran at times 
complained of radiation of pain into his lower and upper 
extremities, from his back and neck, and that he is service-
connected for lumbar and cervical spine disabilities.  While 
any such symptoms would ordinarily be considered part of the 
service-connected disability, with a separate rating if 
appropriate, the RO must nevertheless consider secondary as 
well as direct theories of entitlement.  In addition, 
secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 8 Vet. App. 374 (1995).  This theory must be 
considered as well.

The file also discloses that several diagnoses, including 
neuropathy and reflex sympathetic dystrophy, have been 
posited to account for the veteran's symptoms, but it is not 
clear what, if any, chronic diagnosed disabilities are 
present.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(without a current disability, there can be no service 
connection).  For these reasons, a comprehensive VA 
examination is in order.

With respect to the veteran's contention that the 
disabilities are due to Agent Orange exposure, he submitted 
an opinion received in July 2007.  However, claims based on 
Agent Orange exposure are unique in that entitlement, under 
the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309, is based on a positive statistical 
association shown by analysis of medical and scientific 
evidence.  See 38 U.S.C.A. § 1116(b).  In determining whether 
a presumption is warranted, the VA must take into account 
reports from NAS, as well as all other available sound 
medical and scientific information and analyses.  Id.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  Id.  An 
association is considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  Id.

For disabilities not presumptively associated with herbicide 
exposure, it is possible to establish service connection 
based on herbicide exposure with proof of actual direct 
causation, although "[a]ctual causation carries a very 
difficult burden of proof."  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  The examination on remand should 
include an objective medical evaluation of the veteran in 
order to ascertain whether any of the veteran's diagnosed 
disabilities of the upper or lower extremities are directly 
related to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the veteran still 
wishes to appear for a Travel Board 
hearing, and, if so, schedule the veteran 
for such hearing.

2.  Schedule the veteran for a 
comprehensive VA examination by an 
appropriate specialist, or, if indicated, 
specialists, to determine, first, the 
correct diagnoses for any and all chronic 
bilateral upper extremity disability(ies) 
and chronic bilateral lower extremity 
disability(ies).  The complete claims 
file, along with a copy of this REMAND, 
must be made available to the examiner(s) 
prior to the examination.  In addition, 
the RO should provide the examiner with a 
copy of the Federal Register summary.  See 
72 FR 32395-32407 (June 12, 2007).  A 
discussion of relevant medical literature 
addressing the health consequences of 
herbicide exposure is encouraged, as 
necessary.  All studies necessary to 
verify or rule out any suspected condition 
must be accomplished prior to the final 
opinion.  The complete rationale for all 
opinions expressed should be provided.  

For each disability diagnosed, provide an 
opinion as to whether the diagnosed 
condition:
* had its onset in service, or within a 
year thereafter;
* is proximately due to or the result of a 
service-connected disability, in 
particular, degenerative disc disease of 
the low back and/or residuals of a 
cervical spine injury; 
* was aggravated by either of these 
service-connected disabilities; or
* was due to Agent Orange (herbicide) 
exposure.  As to Agent Orange exposure, if 
the diagnosed condition is not 
presumptively associated with exposure, 
the examiner must consider relevant 
scientific evidence, in particular, the 
2004 and earlier NAS reports, summarized 
at 72 FR 32395-32407 (2007), as well as 
the undated opinion from A. Ali, M.D., 
received in July 2007, in order to 
determine whether the diagnosed conditions 
are directly related to service.   

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims for 
service connection for a chronic bilateral 
upper extremity disability appeal, and a 
service connection for a chronic bilateral 
upper extremity disability, on all raised 
theories of entitlement, including direct 
service connection, secondary service 
connection, aggravation by a service-
connected disability, and as due to Agent 
Orange (herbicide) exposure.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case.  The supplemental statement of 
the case must include all relevant law and 
regulations pertaining to the different 
theories of entitlement, which have not 
been previously provided.  After affording 
the veteran and his representative an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

